NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit
                                      2008-3279

                                DANIEL E. SANCHEZ,

                                                          Petitioner,

                                          v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                          Respondent.


      Daniel E. Sanchez, of Laredo, Texas, pro se.

        Jeffrey A. Gauger, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, for respondent. With him on the brief were B. Chad
Bungard, General Counsel, and Joyce G. Friedman, Acting Associate General Counsel for
Litigation.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2008-3279

                                 DANIEL E. SANCHEZ,

                                                 Petitioner,

                                            v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                 Respondent.


Petition for review of the Merit Systems Protection Board in DA0752070548-I-1.

                           __________________________

                           DECIDED: January 8, 2009
                           __________________________


Before MICHEL, Chief Judge, PROST, Circuit Judge, and GETTLEMAN, District
Judge. ∗

PER CURIAM.

      Daniel E. Sanchez petitions for review of an initial decision of the Merit Systems

Protection Board (“Board”) dismissing Mr. Sanchez’s appeal for lack of jurisdiction,

Sanchez v. Dep’t of Homeland Sec., No. DA0752070548-I-1 (M.S.P.B. Dec. 12, 2007)

(“Board Decision”), which became final after the full board denied his petition for review.

Because the Board correctly determined that it lacks jurisdiction over Mr. Sanchez’s

appeal, we affirm.


      ∗
              Honorable Robert W. Gettleman, District Judge, United States District
Court for the Northern District of Illinois, sitting by designation.
                                    BACKGROUND

      On August 22, 2005, Mr. Sanchez received an excepted service appointment in

the Department of Homeland Security (“Agency”).            The form documenting Mr.

Sanchez’s appointment specified that:     (1) the appointment was not to exceed two

years; (2) upon satisfactory completion, Mr. Sanchez would be converted to career or

career-conditional appointment; and (3) if Mr. Sanchez’s performance was not

satisfactory, then the employment would be terminated. Before the expiration of his

two-year appointment, the Agency decided to terminate Mr. Sanchez, effective August

9, 2007. Mr. Sanchez appealed his termination to the Board.

      In an initial decision, the administrative judge found that the Board lacked

jurisdiction over Mr. Sanchez’s appeal because Mr. Sanchez was not an “employee”

entitled to file an appeal under 5 U.S.C. § 7511(a)(1) and Mr. Sanchez did not identify

any other jurisdictional grounds for his appeal. Board Decision at 3-4. After the full

Board denied Mr. Sanchez’s petition for review, he sought review by this court. We

have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                                     DISCUSSION

      Whether the Board has jurisdiction is a question of law that we review without

deference, but we are bound by the Board’s underlying factual findings “unless those

findings are not supported by substantial evidence.” Bolton v. Merit Sys. Prot. Bd., 154

F.3d 1313, 1316 (Fed. Cir. 1998); see 5 U.S.C. § 7703(c). Mr. Sanchez has the burden

of establishing jurisdiction. See 5 C.F.R. § 1201.56(a)(2)(i). The Board’s jurisdiction is

limited to those matters prescribed by the applicable laws, rules, and regulations.

Torain v. U.S. Postal Serv., 83 F.3d 1420, 1422 (Fed. Cir. 1996).        The Board has




2008-3279                                   2
jurisdiction over an appeal of a removal action filed by an “employee.” Van Wersch v.

Dep’t of Health & Human Serv., 197 F.3d 1144, 1147 (Fed. Cir. 1999) (citing 5 U.S.C.

§ 7701(a)).

       Here, the Board found that it was undisputed that Mr. Sanchez was in the

excepted service and was not preference eligible. Board Decision at 4. For a non-

preference eligible individual in the excepted service, an “employee” is an individual:

             (i) who is not serving a probationary or trial period under an initial
       appointment pending conversion to the competitive service; or
             (ii) who has completed 2 years of current continuous service in the
       same or similar positions in an Executive agency under other than a
       temporary appointment limited to 2 years or less.

5 U.S.C. § 7511(a)(1)(C); see Van Wersch, 197 F.3d at 1148. The Board found that Mr.

Sanchez satisfied neither definition—Mr. Sanchez was, in fact, “serving a trial period

under an initial appointment pending conversion to the competitive service,” and “he

had not completed two years of current continuous service in the same or similar

positions under other than a temporary appointment limited to 2 years or less.” Board

Decision at 4.    Accordingly, the Board concluded that Mr. Sanchez was not an

“employee” entitled to appeal his removal. Id.

       On appeal, Mr. Sanchez does not challenge these findings. Rather, Mr. Sanchez

alleges that the Board erred by failing to provide him with information that he requested

under the Freedom of Information Act. We disagree. First, Mr. Sanchez has provided

no reason why the requested information would show that the Board had jurisdiction

(e.g., by establishing that Mr. Sanchez qualified as an “employee” under § 7511(a)(1)).

Second, even if the Agency improperly failed to comply with the Freedom of Information

Act, that failure would not by itself be sufficient to give the Board jurisdiction over Mr.




2008-3279                                    3
Sanchez’s appeal. Accordingly, we perceive no error in the Board’s determination that

it lacked jurisdiction. Moreover, having concluded that the Board lacks jurisdiction, we

do not reach Mr. Sanchez’s arguments regarding the merits of his appeal (e.g., the

legitimacy of his removal and the Agency’s responsibility to identify work related

deficiencies and re-educate employees).

       For the foregoing reasons, we affirm the Board’s decision to dismiss for lack of

jurisdiction.

                                        COSTS

       Each party shall bear its own costs.




2008-3279                                     4